              Case MDL No. 2959 Document 29-1 Filed 08/12/20 Page 1 of 4



                 BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION




In re: Proven Networks, LLC                                    MDL No. 2959
PATENT LITIGATION




 DECLARATION OF PAUL A. KROEGER IN SUPPORT OF PLAINTIFF PROVEN NETWORKS,
  LLC’S OPPOSTION TO MOTION FOR TRANSFER ACTION PURSUANT TO 28 U.S.C. § 1407


I, Paul A. Kroeger, declare as follows:


         1.       I am a member of the State Bar of California and a partner at the law firm of Russ, August &

Kabat, counsel for Plaintiff Proven Networks, LLC in the above-captioned action. I have personal knowledge

of the facts set forth in this declaration, and, if called upon to testify, could and would testify competently thereto.

         2.       Attached hereto as Exhibit A is a true and correct copy of an order entered in Oyster Optics,

LLC v. Cisco Systems, Inc., Case No. 2:16-cv-1301-JRG, on December 8, 2017.

         3.       Attached hereto as Exhibit B is a true and correct copy of an order entered in Uniloc 2017 LLC

v. Cisco Systems, Inc., Case No. 2:18-cv-00505-JRG, on September 16, 2019.

         4.       Attached hereto as Exhibit B is a true and correct copy of an order entered in Net Navigation

Systems, LLC v. Cisco Systems, Inc., Case No. 4:11-CV-660, on August 24, 2012.

         5.       Attached hereto as Exhibit D is a true and correct copy of an order entered in Tivo Inc. v. Cisco

Systems, Inc., Case No. 2:12-cv-311-JRG, on August 13, 2012.

         6.       Attached hereto as Exhibit E is a true and correct copy of an order entered in SSL Services, LLC

v. Cisco Systems, Inc., Case No. 2:15-cv-00433-JRG-RSP, on February 24, 2016.

         7.       Attached hereto as Exhibit F is a true and correct copy of search results from Defendant Cisco

Systems, Inc.’s careers website, accessed on July 24, 2020.


                                                           1
                Case MDL No. 2959 Document 29-1 Filed 08/12/20 Page 2 of 4




          8.       Attached hereto as Exhibit G is a true and correct copy of a website entitled “Exclusive: How

Alcatel-Lucent’s       Plano      Office       Is     Operating      Amid     Acquisition,”     obtained      from

https://www.bizjournals.com/dallas/blog/techflash/2015/07/exclusive-how-alcatel-lucent-s-plano-office-is.html

on July 24, 2020.

          9.       Attached hereto as Exhibit H is a true and correct copy of a document entitled “Federal Court

Management Statistics—Comparison Within Circuit,” obtained from https://www.uscourts.gov/statistics-

reports/federal-court-management-statistics-march-2020 on July 24, 2020.

          10.      Attached hereto as Exhibit I is a true and correct copy of a document entitled “Global Networks

and      Data    Centers    Briefing”      obtained   from     https://www.cisco.com/c/dam/global/ru_ua/training-

events/events/metinvest/pdfs/ndcs_i_global_data_center_strategy_update_apr_2011.pdf on July 24, 2020.

          11.      Attached hereto as Exhibit J is a true and correct copy of a document entitled “Cisco Richardson

TXDC1” obtained from https://baxtel.com/data-center/cisco-richardson-txdc1 on July 24, 2020.

          12.      Attached hereto as Exhibit K is the profile of Cisco employee Ed Davidson that I obtained from

LinkedIn.com on July 24, 2020.

          13.      Attached hereto as Exhibit L is the profile of Cisco employee Kishan Ahuja that I obtained

from LinkedIn.com on July 24, 2020.

          14.      Attached hereto as Exhibit M is the profile of Cisco employee Sai Arun Jumar Jujarampalli that

I obtained from LinkedIn.com on July 24, 2020.

          15.      Attached hereto as Exhibit N is a true an correct copy of a text Order issued by Judge Alan D.

Albright in the case Realtime Adaptive Streaming, LLC v. Haivision Network Video, Inc, Case No 6-19-00440

(TXWD) on November 20, 2019.

          16.      Attached hereto as Exhibit O is true and correct copy of a document entitled “Alacatel Lucent

regional breaks ground” obtained from http://www.planotexas.org/557/Alcatel-Lucent-regional-HQ-breaks-

ground on August 11, 2020.

          17.      Attached hereto as Exhibit P is true and correct copy of a document entitled “Cawley Partners

starts     Alecatel-Lucent’s       new        regional       headquarters    in    Plano”       obtained      from

https://www.bizjournals.com/dallas/news/2015/08/03/cawley-partners-starts-alcatel-lucents-


                                                          2
              Case MDL No. 2959 Document 29-1 Filed 08/12/20 Page 3 of 4




new.html?ana=e_du_pub&s=article_du&ed=2015-08-

03&u=X8hy/+rm1sTVa21O1OswiA0f2321ad&t=1438635107 on August 11, 2020.

        18.      Attached hereto as Exhibit Q is true and correct copy of a document entitled “HP Austin”

obtained from https://baxtel.com/data-center/hp-austin on August 11, 2020.

        19.      Attached hereto as Exhibit R is a true and correct copy of a printout from LinkedIn.com

concerning HP employees obtained on August 11, 2020.

        20.      Attached hereto as Exhibit S is the profile of HP employee Chun Kuo that I obtained from

LinkedIn.com on August 11, 2020.

        21.      Attached hereto as Exhibit T is the profile of HP employee Jacob Marek that I obtained from

LinkedIn.com on August 11, 2020.

        22.      Attached hereto as Exhibit U is true and correct copy of a document entitled “Contact Us”

obtained from https://www.arista.com/en/company/contact-us on August 11, 2020.

        23.      Attached hereto as Exhibit V is a true and correct copy of a printout from LinkedIn.com

concerning NetApp employees obtained on August 11, 2020.

        24.      Attached hereto as Exhibit W is the profile of NetApp employee Chris Rodriguez that I obtained

from LinkedIn.com on August 11, 2020.

        25.      Attached hereto as Exhibit X is the profile of Google employee Geoff Tudor that I obtained

from LinkedIn.com on August 11, 2020.

        26.      Attached hereto as Exhibit Y is a true and correct copy of excerpts of Movant Cisco Systems,

Inc.’s Motion to Transfer filed in Proven’s action against Cisco filed in the Eastern District of Texas, Case No.

2:20-cv-0074.

        Executed this 11th day of August, 2020, at Los Angeles, California.


                                                    /s/ Paul A. Kroeger

                                                    Paul A. Kroeger




                                                       3
Case MDL No. 2959 Document 29-1 Filed 08/12/20 Page 4 of 4




                            4
